Citation Nr: 1105540	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-38 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 25, 
2007 for the grant of service connection for the cause of the 
Veteran's death.  

2.  Whether there was clear and unmistakable error (CUE) in a 
June 1984 rating decision which denied service connection for the 
cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1962 to November 
1968.  The Veteran died on February [redacted], 1984, and the appellant 
is his widow.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana that denied the benefit sought on appeal.  

The issue of whether there was clear and unmistakable error (CUE) 
in a June 1984 rating decision which denied service connection 
for the cause of the Veteran's death is addressed in the REMAND 
portion of the decision below.  


FINDINGS OF FACT

1.  An unappealed June 1984 rating decision denied entitlement to 
service connection for the Veteran's death.  

2.  A claim for service connection for the Veteran's death 
benefits was received on February 25, 2008.  

3.  In June 2008, the RO assigned an effective date of February 
25, 2007, for the grant of service connection for the cause of 
the Veteran's death.  



CONCLUSIONS OF LAW

1.  The June 1984 rating decision that denied the appellant's 
claim for service connection for the cause of the Veteran's death 
is final.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.1103 
(2010).  

2.  The requirements for an effective date earlier than February 
25, 2007, for the grant of service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 5101(a), 
5103, 5103A, 5107, 5110(g) (West 2002); 38 C.F.R. §§ 3.1(p)(r), 
3.104, 3.114(a)(3), 3.152, 3.156, 3.159, 3.400(p), (r) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was accomplished by way of a 
letter from the RO to the appellant dated in April 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  In this regard, 
the Veteran's service treatment records and all VA medical 
records have been obtained and associated with the claims file.  
Neither the appellant nor her representative have made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the issue addressed in this 
appeal, and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced her in the adjudication of her appeal.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
appellant's appeal.  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a claim 
reopened after final adjudication shall be fixed in accordance 
with the fact found, but shall not be earlier than the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 3.155.  

Additionally, VA Regulations provide that a determination on a 
claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an award 
of disability compensation based on new and material evidence 
received after final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii).  

Factual Background & Analysis

The appellant contends that service connection for the cause of 
the Veteran's death should be established as of the date of his 
death from lung cancer in February 1984 or, in the alternative, 
November 1996, the date of VA liberalizing law which recognized 
lung cancer as a presumptive disease from herbicide exposure for 
Vietnam veterans.  The appellant asserted, in essence, that she 
was unaware of the liberalizing changes to VA regulations in 
1996, and that she would have reapplied for death benefits had 
the RO notified of her eligibility.  

Initially, it should be noted that the appellant's contentions 
that she was unaware of the liberalizing changes to VA 
regulations concerning presumptive diseases for Vietnam veterans 
and should not be penalized for her lack of knowledge is not a 
valid argument for the assignment of an earlier effective date 
for the award of death benefits.  Furthermore, her assertion that 
VA had an obligation to notify her about potential VA benefits is 
without merit.  Lyman v. Brown, 5 Vet. App. 194 (1993) (VA is 
under no legal obligation to individually notify every potential 
claimant of his or her possible entitlement to VA benefits.)  

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  The date 
of entitlement to an award of service connection will be the day 
following separation from active service or the date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i).  

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by herbicide 
or Agent Orange exposure, VA has issued a special regulation to 
implement orders of a United States District Court in the class 
action of Nehmer v. United States Department of Veterans Affairs.  
See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); 
Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 
1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans 
Administration of the Government of the United States, 284 F.3d 
1158 (9th Cir. 2002) (Nehmer III).  

Specifically, a Nehmer class member is a Vietnam veteran who has 
a covered herbicide disease, such as, lung cancer and under 38 
C.F.R. § 3.816, there is a limited exception to the statutory 
provisions governing the assignment of effective dates for 
Vietnam veterans who have a covered herbicide disease.  Here, the 
deceased Veteran was shown to have served in the Republic of 
Vietnam during the Vietnam era, and was diagnosed with lung 
cancer.  Therefore, he is a "Nehmer class member" within the 
meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered herbicide 
disease" (i.e., lung cancer) within the meaning of 38 C.F.R. 
§ 3.816(b)(2).  However, the assignment of an effective date 
under 38 C.F.R. § 3.816 is not warranted here, because the 
appellant was not denied benefits between September 25, 1985, and 
May 3, 1989.  Likewise, the appellant did not submit a claim for 
service connection for the cause of the Veteran's death between 
May 3, 1989, and March 26, 2002, the effective date for the 
regulation which added lung cancer as a disease presumptively due 
to in-service exposure to herbicides.  See 67 Fed. Reg. 3612-3616 
(effective March 26, 2002); Nehmer III; 38 C.F.R. § 3.309(e).  
Nor did the Veteran submit a claim of service connection for lung 
cancer within one year of his separation from service.  
Therefore, he did not meet the requirements of 38 C.F.R. § 3.816.  

When the requirements under 38 C.F.R. § 3.816 have not been met, 
as in this case, the effective date of the award shall be 
determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  See 
38 C.F.R. § 3.816(c)(4).  The provisions of 38 C.F.R. § 3.114, 
implementing 38 U.S.C.A. § 5110(g), state in pertinent part, that 
where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or increase 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the effective date of the act or administrative 
issue.  If a claimant requests review of his claim more than one 
year from the effective date of the liberalizing regulation, 
benefits may be authorized only for a period of one year prior to 
the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

In this regard, the Agent Orange Act of 1991, Public Law No. 102-
4 (codified at 38 U.S.C.A. § 1116 and effective on February 6, 
1991) liberalized the requirements for a grant of service 
connection in specific cases.  The Agent Orange Act, in effect, 
liberalized the law and created a presumption of service 
connection for veterans exposed to certain herbicides who 
developed diseases many years after service.  The presumption was 
extended to lung cancer effective March 26, 2002.  

In McCay v. Brown, 106 F.3d 1577, 1580 (Fed. Cir. 1997), the 
Federal Circuit discussed the application of 38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114.  The Federal Circuit stated, 
"the statutory authority to grant benefits one year prior to 
'the date of the claim or administrative determination of 
entitlement' can only refer to those cases in which the veteran 
had previously filed a claim which had been decided against the 
veteran."  Id. at 1580.  

The Federal Circuit further noted that the purpose of § 5110(g) 
was to provide a one-year grace period, such as that allowed 
after service discharge or death, following the enactment of 
liberalizing laws for potential beneficiaries who would otherwise 
be penalized by not filing prompt post-enactment claims.  Id.  

Similarly, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") noted that when there has been an intervening 
liberalization of law that creates a new basis of entitlement to 
a benefit, an otherwise previously and finally denied claim may 
be readjudicated de novo on the same factual basis as the 
previously denied claim, and that the authority for such 
readjudication is 38 U.S.C. § 5110(g) and its implementing 
regulation, 38 C.F.R § 3.114.  Id. at 5 (citing Spencer v. Brown, 
4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994)).  

In this case, the appellant's original claim of service 
connection for the cause of the Veteran's death due to lung 
cancer was denied by the RO in June 1984.  The appellant was 
notified of this decision and did not appeal.  As an appeal was 
not perfected within the prescribed period under 38 C.F.R. 
§ 20.1103, that determination is final.  

A formal claim of service connection for the cause of the 
Veteran's death was received in February 2008.  By rating action 
in June 2008, service connection for the cause of the Veteran's 
death was established, effective from February 25, 2007, one year 
prior to the date of receipt of the appellant's reopened claim, 
which is the earliest date allowable under the applicable 
criteria.  38 U.S.C.A. § 5110(g), 38 C.F.R §§ 3.114, 3.400(p), 
(r) (2010).  

Although the appellant contends that the effective date should be 
from the date of the Veteran's death or, in the alternative, the 
date of enactment of liberalizing regulations, the date of filing 
of a claim is controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997)).  In Lalonde, the Court 
stated that the effective date of an award of service connection 
is not based upon the date of the earliest medical evidence 
demonstrating potential entitlement, but on the date that the 
application upon which service connection was eventually awarded 
was filed with VA.  Id.  The effective date of an award of 
service connection is not to be based on the date of earlier 
medical evidence which might demonstrate a diagnosis, but on the 
date of filing of the application (here, a request to reopen the 
previously denied claim) upon which service connection was 
eventually awarded.  Lalonde, supra.  

Here, the RO assigned an effective date of February 25, 2007, one 
year prior to the date of receipt of the appellant's reopened 
claim, which is the earliest date allowable under the applicable 
criteria discussed above.  38 U.S.C.A. § 5110(g), 38 C.F.R. 
§§ 3.114, 3.400(p), (r).  Consequently, the Board concludes that 
it has no alternative but to find that the appellant's claim for 
an effective date earlier than that allowable by law lacks legal 
merit and must be denied.  Accordingly, the appeal is denied.  

ORDER

An effective date earlier than February 25, 2007, for the grant 
of service connection for the cause of the Veteran's death is 
denied.  


REMAND

Concerning the remaining issue on appeal, the Board interprets 
the appellant's Notice of Disagreement, received in June 2008, as 
a disagreement with all of the issues addressed in the June 2008 
rating decision, including the claim of CUE in the June 1984 
rating decision which denied entitlement to DIC benefits.  

However, a Statement of the Case has not been promulgated for 
this issue.  The Court has held that when there has been an 
initial RO adjudication of a claim and a Notice of Disagreement 
has been filed as to its denial, thereby initiating the appellate 
process, the claimant is entitled to a Statement of the Case 
regarding the denied issue.  The RO's failure to issue a 
Statement of the Case for the appellant's claim of CUE in the 
June 1984 rating decision is a procedural defect requiring 
remand.  Godfrey v Brown, 7 Vet. App. 398, 408 (1995).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case is 
being returned to the RO via the Appeals Management Center (AMC) 
in Washington, D.C., and the appellant will be notified when 
further action on her part is required.  Accordingly, this case 
is REMANDED for the following action:

The appellant and her representative should 
be furnished a Statement of the Case for 
the issue of CUE in the June 1984 rating 
decision which denied entitlement to 
service connection for the cause of the 
Veteran's death, and should be notified of 
the need to file a timely Substantive 
Appeal should she wish the Board to address 
this matter.  

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument she desires to have considered in connection with her 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until she is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


